Citation Nr: 1007548	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  01-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right knee 
condition, to include as secondary to service-connected 
disability.  

2. Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
disability.  

3. Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected 
disability.

4. Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran's January 2000 claim was initially denied in an 
April 2000 rating decision.  In a January 2001 rating 
decision, the RO reaffirmed denial of the claims for service 
connection for right hip and right knee conditions, and 
denied service connection for left knee and lumbosacral 
arthritis conditions.  The Veteran disagreed and timely 
appealed.

In May 2002, the Veteran and presented evidence and testimony 
at a hearing at the RO before a Veterans Law Judge (VLJ) who 
is no longer in service with the Board.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.  

In a September 2002 decision, the Board denied the Veteran's 
claims for entitlement to service connection.  The Veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (CAVC).  The CAVC rendered a March 2004 Order 
remanding the case to the Board for compliance with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Secretary for Veterans 


Affairs obtained a stay of the CAVC Order pending the 
resolution of cases before the Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
lifted the stay of this case in a March 2008 Order.

In a June 2004 written statement, the Veteran elected to 
proceed without a representative in the pending claim.  In a 
June 2008 written statement, the Veteran elected to proceed 
without a new hearing before a current VLJ.

The case is presently before the Board on the March 2004 CAVC 
remand.  In August 2008, the Board remanded this claim for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the RO must be afforded the 
opportunity to review the recently submitted lay statement 
the Veteran sent to the Board from the Veteran's son 
regarding his observations of the Veteran's symptoms since 
service.  This was received by the Board in September 2009 
and it discusses all of the issues on appeal.  Also the RO 
must be afforded the opportunity to review VA treatment 
records from the Veteran received by the Board in November 
2009, which are pertinent to his left knee claim and his low 
back claim.  



In November 2009, the Board sent a letter to the Veteran 
inquiring whether or not he waived his right to RO review of 
his recently-submitted lay statement and VA treatment 
records.  In a November 2009 response, he indicated that he 
did not waive this right.  As such, additional evidence has 
been received since the case was certified for appeal without 
a waiver.  The RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Thus, the RO is requested to readjudicate the claims, 
considering all evidence of record associated with the claims 
file since the issuance of the last supplemental statement of 
the case. 

Accordingly, the case is REMANDED for the following actions:


1.  The RO should readjudicate the 
claims, considering the new evidence 
submitted since certification of the case 
to the Board.

2.  If any benefit sought is not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


